DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-19 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement dated 09/23/2020 are acknowledged by the Examiner. 

Claim Interpretation of claims 1-9 and 14-19

3.	As for claims 1-9 and 14-19, the claim limitations do not use “means for” language to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The term “receiver” by itself, connotes structure, is defined as structure in dictionaries and has known structural meaning in the art and the term “processor” by itself, connotes structure, is defined as structure in dictionaries and has known structural meaning in the art. The presence of a structural term combined with the absence of any “means for” language indicates that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is not invoked.

claims 10-13, the claim limitations do not use “means for” language to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The term “sender” by itself, connotes structure, is defined as structure in dictionaries and has known structural meaning in the art and the term “processor” by itself, connotes structure, is defined as structure in dictionaries and has known structural meaning in the art. The presence of a structural term combined with the absence of any “means for” language indicates that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is not invoked.

Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-8 and 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 27-33, 35, 37-40, 42-45 and 48 of U.S. Patent No. US 10,764,961. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of the instant .

Instant Application 16/944,296
U.S. Patent No. US 10,764,961
Claim 1: A relay transmission device, comprising: a receiver, configured to receive a first bottom-layer data frame which is intended to be sent to a receiver equipment by a sender equipment, wherein the first bottom-layer data frame is obtained by the sender equipment by processing through a bottom layer, a Media Access Control (MAC) Protocol Data Unit (PDU) containing identification information of a remote terminal equipment; and a processor configured to determine in the bottom layer that the first bottom-layer data frame received by the receiver is required to be forwarded and perform forwarding processing on the first bottom-layer data frame in the bottom layer, wherein the sender equipment is the remote terminal equipment and the 
Claim 25: A relay transmission device, comprising: a receiver, configured to receive a first bottom-layer data frame which is intended to be sent to a receiver equipment by a sender equipment, wherein the first bottom-layer data frame is obtained by the sender equipment by processing through a bottom layer, a Media Access Control (MAC) Protocol Data Unit (PDU) containing identification information of a remote terminal equipment; and a processor configured to determine in the bottom layer that the first bottom-layer data frame received by the receiver is required to be forwarded and perform forwarding processing on the first bottom-layer data frame in the bottom layer, wherein the sender equipment is the remote terminal equipment and the 
Claim 2: wherein the first bottom-layer data frame is sent by the sender equipment by adopting a transmission resource for relay transmission; and 20the processor is configured to determine that the first bottom-layer data frame is required to be forwarded according to the transmission resource occupied by the first bottom-layer data frame.
Claim 27: wherein the first bottom-layer data frame is sent by the sender equipment by adopting a transmission resource for relay transmission; and 20the processor is configured to determine that the first bottom-layer data frame is required to be forwarded according to the transmission resource occupied by the first bottom-layer data frame.
Claim 3: wherein the identification information of the remote terminal 25equipment comprises a Layer-2 (L2) identifier of the remote terminal equipment or a terminal equipment identifier of the remote terminal equipment.
Claim 28: wherein the identification information of the remote terminal 25equipment comprises a Layer-2 (L2) identifier of the remote terminal equipment or a terminal equipment identifier of the remote terminal equipment.
Claim 4: wherein a bottom layer of the network equipment is a Physical (PHY) 
Claim 29: wherein a bottom layer of the network equipment is a Physical (PHY) 
Claim 5: wherein the identification information of the remote terminal equipment is born in a MAC Control Element (CE) field of the MAC PDU.
Claim 30: wherein the identification information of the remote terminal equipment is born in a MAC Control Element (CE) field of the MAC PDU.
Claim 6: wherein when the sender equipment is the remote terminal equipment and the receiver equipment is the network equipment, the processor is further configured to, before performing forwarding processing on the first bottom-layer data frame in the bottom layer, determine a Physical Uplink Control Channel (PUCCH) resource corresponding to a data volume contained in the first bottom-layer data frame in the bottom layer according to correspondences between PUCCH 
Claim 31: wherein when the sender equipment is the remote terminal equipment and the receiver equipment is the network equipment, the processor is further configured to, before performing forwarding processing on the first bottom-layer data frame in the bottom layer, determine a Physical Uplink Control Channel (PUCCH) resource corresponding to a data volume contained in the first bottom-layer data frame in the bottom layer according to correspondences between PUCCH 
Claim 7: wherein when the sender equipment is the remote terminal equipment and the receiver equipment is the network equipment., the processor is further configured to, before performing forwarding processing on the first bottom-layer data frame in the bottom layer, determine a preamble corresponding to the data volume contained in the first bottom-layer data frame in the bottom layer according to correspondences between preambles and data volumes or correspondences between preambles and data volume ranges; and the device further comprises: a first sender, 
Claim 32: wherein when the sender equipment is the remote terminal equipment and the receiver equipment is the network equipment., the processor is further configured to, before performing forwarding processing on the first bottom-layer data frame in the bottom layer, determine a preamble corresponding to the data volume contained in the first bottom-layer data frame in the bottom layer according to correspondences between preambles and data volumes or correspondences between preambles and data volume ranges; and the device further comprises: a first sender, 
Claim 8: wherein the processor is configured to perform decoding processing on the first bottom-layer data frame to obtain data contained in the first bottom-layer data frame and. perform coding processing on the data to obtain a second bottom-layer data frame; and the device further comprises: a second sender configured to send the second bottom-layer data frame obtained by the processor.
Claim 33: wherein the processor is configured to perform decoding processing on the first bottom-layer data frame to obtain data contained in the first bottom-layer data frame and. perform coding processing on the data to obtain a second bottom-layer data frame; and the device further comprises: a second sender configured to send the second bottom-layer data frame obtained by the processor.
Claim 10: A device for relay transmission, comprising: a processor, configured to generate a Media Access Control (MAC) Protocol Data Unit (PDU), wherein the MAC PDU contains identification information of a remote terminal equipment; and a sender 
Claim 35: A device for relay transmission, comprising: a processor, configured to generate a Media Access Control (MAC) Protocol Data Unit (PDU), wherein the MAC PDU contains identification information of a remote terminal equipment; and a sender 
Claim 11: wherein the sender is configured to adopt a transmission resource for relay transmission to send the first bottom-layer data frame to the relay terminal equipment.
Claim 37: wherein the sender is configured to adopt a transmission resource for relay transmission to send the first bottom-layer data frame to the relay terminal equipment.
Claim 12: wherein the identification information of the remote terminal 10equipment comprises a Layer-2 (L2) identifier of the remote terminal equipment or a terminal equipment identifier of the remote terminal equipment,
Claim 38: wherein the identification information of the remote terminal 10equipment comprises a Layer-2 (L2) identifier of the remote terminal equipment or a terminal equipment identifier of the remote terminal equipment,
Claim 13: wherein the identification information of the remote terminal equipment is born in a MAC Control Element (CE) field of the MAC PDU.
Claim 39: wherein the identification information of the remote terminal equipment is born in a MAC Control Element (CE) field of the MAC PDU.
Claim 14: A device for relay transmission, comprising: a receiver, configured to receive a second bottom-layer data frame sent by a relay terminal equipment, wherein the second bottom-layer data frame is obtained by processing a Media Access Control (MAC) Protocol Data Unit (PDU) containing identification information of a remote terminal equipment through a bottom layer; and a processor, configured to determine in a higher layer that the second bottom-layer data frame corresponds to the remote terminal equipment according to the identification information of the remote terminal equipment contained in the second bottom-layer data frame received by the receiver, wherein the device is a network equipment or the device is the remote terminal equipment.
Claim 40: A device for relay transmission, comprising: a receiver, configured to receive a second bottom-layer data frame sent by a relay terminal equipment, wherein the second bottom-layer data frame is obtained by processing a Media Access Control (MAC) Protocol Data Unit (PDU) containing identification information of a remote terminal equipment through a bottom layer; and a processor, configured to determine in a higher layer that the second bottom-layer data frame corresponds to the remote terminal equipment according to the identification information of the remote terminal equipment contained in the second bottom-layer data frame received by the receiver, wherein the device is a network equipment or the device is the remote terminal equipment.
Claim 15: wherein when the device is the network equipment, the processor is 
Claim 42: wherein when the device is the network equipment, the processor is 
Claim 16: wherein the identification information of the remote terminal equipment comprises a Layer-2 (L2) identifier of the remote terminal equipment or a terminal equipment identifier of the remote terminal equipment.
Claim 43: wherein the identification information of the remote terminal equipment comprises a Layer-2 (L2) identifier of the remote terminal equipment or a terminal equipment identifier of the remote terminal equipment.
Claim 17: wherein the identification information of the remote terminal equipment is born in a MAC Control Element (CE) field of the MAC PDU.
Claim 44: wherein the identification information of the remote terminal equipment is born in a MAC Control Element (CE) field of the MAC PDU.
Claim 18: wherein when the device is the network equipment, the receiver is further configured to, before receiving the 
Claim 45: wherein when the device is the network equipment, the receiver is further configured to, before receiving the 
Claim 19: wherein when the device is the network equipment, the receiver is further configured to, before receiving the second bottom-layer data frame sent by the relay 20terminal equipment receive a preamble sent by the relay terminal 
Claim 48: wherein when the device is the network equipment, the receiver is further configured to, before receiving the second bottom-layer data frame sent by the relay 20terminal equipment receive a preamble sent by the relay terminal .


  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-5, 8, 10-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horneman et al, US 2011/0194485 hereafter Horneman in view of AGIWAL et al, US 2016/0338092 hereafter AGIWAL.  

As for claim 1, Horneman discloses:
A relay transmission device, comprising: 
a receiver (Horneman, Fig. 6, 606, [0044], The radio interface component), configured to receive a first bottom-layer data frame which is intended to be sent to a receiver equipment by a sender equipment (Horneman, [0026], Receive/detect a physical layer data packet which is intended to be sent to a subscriber station by the base station), 
containing identification information of a remote terminal equipment (Horneman, [0026], containing the identifier of a source terminal).
(Horneman, Fig. 6, 606, [0048], The radio communication controller), configured to determine in the bottom layer that the first bottom-layer data frame received by the receiver is required to be forwarded (Horneman, [0026], Determining by processing in the physical layer that the physical layer data packet that was received is required to be transmitted/forwarded) and perform forwarding processing on the first bottom-layer data frame in the bottom layer (Horneman, [0026], Performing forwarding processing of the physical layer data packet in the physical layer), 
wherein the sender equipment is the network equipment and the receiver equipment is the remote terminal equipment (Horneman, Fig 3a. Fig. 3b, [0026], [0036], wherein the sender is a base station and the receiver is the first terminal device).

Horneman does not explicitly disclose wherein the first bottom-layer data frame is obtained by the sender equipment by processing through a bottom layer, a Media Access Control (MAC) Protocol Data Unit (PDU) containing identification information of a remote terminal equipment.

However, AGIWAL discloses wherein the first bottom-layer data frame is obtained by the sender equipment by processing through a bottom layer (AGIWAL, [0014], The MAC_PDU is obtained by processing/generating in the physical layer), a Media Access Control (MAC) Protocol Data Unit (PDU) containing identification information of a remote terminal equipment (AGIWAL, [0014], [0015], [0085], The MAC_PDU contains a LCID and a destination ID).



As for claim 2, Horneman discloses:
The first bottom-layer data frame is sent by the sender equipment by adopting a transmission resource for relay transmission; and the processor is configured to determine that the first bottom-layer data frame is required to be forwarded according to the transmission resource occupied by the first bottom-layer data frame (Horneman, [0026], Determining that the physical layer data frame is required to be forwarded according to the identifier of the source terminal.

As for claim 3, Horneman discloses:
The identification information of the remote terminal equipment comprises a Layer-2 (L2) identifier of the remote terminal equipment or a terminal equipment identifier of the remote terminal equipment (Horneman, [0036], The identification information of the terminal comprises a Layer-2/ data link layer identifier of the terminal).

As for claim 4, Horneman discloses:
(Horneman, [0026], The physical layer data packet in the physical layer), and a bottom layer of the remote terminal equipment corresponds to a technology adopted for Device-to-Device (D2D) communication between the remote terminal equipment and the relay terminal equipment (Horneman, [0036], The physical layer is adopted for device-to-device communication between the source terminal and the relay terminal).

As for claim 5, AGIWAL discloses:
The identification information of the remote terminal equipment is born in a MAC Control Element (CE) field of the MAC PDU (AGIWAL, [0390], The MAC header corresponds to a MAC controls element CE).

As for claim 8, AGIWAL discloses:
The processor is configured to perform decoding processing on the first bottom-layer data frame to obtain data contained in the first bottom-layer data frame and perform coding processing on the data to obtain a second bottom-layer data frame; and the device further comprises: a second sender configured to send the second bottom-layer data frame obtained by the processor (AGIWAL, [0015], Receiving the physical layer entity packets, decoding the  physical layer entity packets to obtain the MAC_PDUs/second bottom layer data frame and transmitting the obtained MAC_PDUs/second bottom layer data frame).

As for claim 10, Horneman discloses:
(Horneman, Fig 5, [0038], The base station), comprising: 
a processor, configured to generate a physical layer data packet (Horneman, Fig. 5, 502, [0026], The control message generator to generate physical layer data packets); and 
a sender (Horneman, Fig. 5, 510, [0041], The radio interface component 510), configured to send a first bottom-layer data frame, to a relay terminal equipment (Horneman, Fig 3a. Fig. 3b, [0026], [0036], Sending the physical layer data packet to the relay terminal), 
wherein the device is the remote terminal equipment or the device is network equipment (Horneman, Fig 3a. Fig. 3b, [0026], [0036], wherein the sender is a base station and the receiver is the first terminal device or vice versa).

Horneman does not explicitly disclose generate a Media Access Control (MAC) Protocol Data Unit (PDU), wherein the MAC PDU contains identification information of a remote terminal equipment, wherein the first bottom-layer data frame is obtained by processing through a bottom layer.

However, AGIWAL discloses generate a Media Access Control (MAC) Protocol Data Unit (PDU), wherein the MAC PDU contains identification information of a remote terminal equipment (AGIWAL, [0014], [0015], [0085], The MAC_PDU contains a LCID and a destination ID), wherein the first bottom-layer data frame is obtained by processing through a bottom layer (AGIWAL, [0014], The MAC_PDU is obtained by processing/generating in the physical layer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horneman with generate a Media Access Control (MAC) Protocol Data Unit (PDU), wherein the MAC PDU contains identification information of a remote terminal equipment, wherein the first bottom-layer data frame is obtained by processing through a bottom layer as taught by AGIWAL to provide improved efficiency encoding and decoding MAC PDUS.

As for claim 11, Horneman discloses:
The sender (Horneman, Fig. 5, [0041], The radio interface component 510) is configured to adopt a transmission resource for relay transmission to send the first bottom-layer data frame to the relay terminal equipment (Horneman, [0024]-[0026], Allocate a transmission resource for relay communication/transmission to send the PDCCH/physical layer data packet to the relay terminal)).

As for claim 12, Horneman discloses:
The identification information of the remote terminal equipment comprises a Layer-2 (L2) identifier of the remote terminal equipment or a terminal equipment identifier of the remote terminal equipment (Horneman, [0036], The identification information of the terminal comprises a Layer-2/ data link layer identifier of the terminal).

As for claim 13, Yokoyama discloses:
(Yokoyama, FIG. 5, [0066], [0220], The mobile terminal information included in the MAC controls elements MAC-CEs).

As for claim 14, Horneman discloses:
A device for relay transmission, comprising: 
a receiver, configured to receive a second bottom-layer data frame sent by a relay terminal equipment (Horneman, Fig 3a. Fig. 3b, [0026], [0036], Receiving the physical layer data packet sent by the source terminal), 
a processor, configured to determine in a higher layer that the second bottom-layer data frame corresponds to the remote terminal equipment according to the identification information of the remote terminal equipment contained in the second bottom-layer data frame received by the receiver (Horneman, [0036], Determine in layer 2 that the physical layer data packet corresponds to the terminal according to the terminal identifier in the physical layer data packet)  
wherein the device is a network equipment or the device is the remote terminal equipment (Horneman, Fig 3a. Fig. 3b, [0026], [0036], wherein the sender is a base station and the receiver is the first terminal device or vice versa).

Horneman does not explicitly disclose wherein the second bottom-layer data frame is obtained by processing a Media Access Control (MAC) Protocol Data Unit (PDU) containing identification information of a remote terminal equipment through a bottom layer.

However, AGIWAL discloses wherein the second bottom-layer data frame is obtained by processing a Media Access Control (MAC) Protocol Data Unit (PDU) containing identification information of a remote terminal equipment through a bottom layer (AGIWAL, [0014], [0015], [0085], The MAC_PDU is obtained by processing/generating in the physical layer and the MAC_PDU contains a LCID and a destination ID).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horneman with wherein the second bottom-layer data frame is obtained by processing a Media Access Control (MAC) Protocol Data Unit (PDU) containing identification information of a remote terminal equipment through a bottom layer as taught by AGIWAL to provide improved efficiency encoding and decoding MAC PDUS. 

As for claim 16, Horneman discloses:
The identification information of the remote terminal equipment comprises a Layer-2 (L2) identifier of the remote terminal equipment or a terminal equipment identifier of the remote terminal equipment (Horneman, [0036], The identification information of the terminal comprises a Layer-2/ data link layer identifier of the terminal).

As for claim 17, Yokoyama discloses:
(Yokoyama, FIG. 5, [0066], [0220], The mobile terminal information included in the MAC controls elements MAC-CEs).

Allowable Subject Matter

8.	Claims 6, 7, 9, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al, US 2002/0021698 discloses the MAC-PDU and HARQ-MAC-control PDU received from the MAC-D are converted into a radio transmission form and sent to receiver through a physical layer.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469